Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 16/295,900 filed on 03-03-2019.   Claims 1-11 are pending.

Allowable Subject Matter
3.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “determining if the quality of the received audio signal is suitable for conducting an HSTF test; determining if the earphone used for administering the HSTF test is correctly fitted; determining if ambient sound conditions are suitable for an HSTF test; and generating a frequency dependent HSTF, where the frequency dependent HSFT is a sound pressure level (SPL) value for each center frequency band, where the value is equal to the audible loudness level for that frequency.” as specifically recited in claim 1.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
      Dependent claims 2-11 are dependency to independent claim 1.

4.   Claims 1-11 are allowable.
                                            
                                                                 Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Shennib (US PAT 9,107,016) discloses that methods and systems of interactive fitting of a hearing aid by a non-expert person without resorting to a clinical setup are disclosed. The system includes an audio generator for delivering test audio signals at predetermined levels to a non-acoustic input of a programmable hearing aid in-situ. The consumer is instructed to listen to the output of the hearing device in-situ and interactively adjust fitting parameters of the programmable hearing aid according to the perceptual assessment of the hearing aid output in-situ. The output is representative of the test audio signal presented to the non-acoustic input. In one embodiment, the fitting system includes a personal computer, a handheld device communicatively coupled to the personal computer, and a fitting software application. In one embodiment, the fitting system includes an earphone for conducting a hearing evaluation.
     Shennib  (US PAT. 9,326,706) discloses that systems and methods for profiling the hearing ability of a consumer are disclosed. One example includes a personal computer and a handheld device configured to produce calibrated acoustic output at suprathreshold levels above 20 db HL, and at step levels of 10-20 decibels, and presented test frequency bands across an audiometric frequency range from 400 to 8000Hz. The consumer's minimal audibility levels are registered, and a hearing profile score is presented to indicate hearing ability and hearing aid candidacy. In some embodiments, band-limited natural sounds are presented. Systems and methods disclosed herein, with considerations for noise present in the consumer's environment, allow for rapid calibrated hearing profiling, using a standard personal computer and minimal hardware, thus particularly suited for self-testing outside clinical environments such as at home or the office.
      Yoo ( US PAT. 10,455,337) discloses that a  hearing aid allowing a self-hearing test and fitting, and a self-hearing test and fitting system using the same. The hearing aid comprises: a signal generating unit for receiving a command from an external terminal and enabling a receiver to generate a signal having a predetermined size and a predetermined frequency; a hearing storing unit for receiving information on whether a user can hear a signal generated by the signal generating unit and storing the user's hearing; and a fitting unit for adjusting an output of a sound according to the user's hearing. The hearing aid enables an accurate measurement of hearing to be made by directly measuring a user's hearing through the hearing aid, hearing measurement to be easily performed from time to time, and fitting of the hearing aid according to the user's hearing to be automatically made. The self-hearing test and fitting system comprises the hearing aid and a control terminal including a connection sensing unit, a hearing test unit, and an accurate fitting unit, and enables a more accurate control of the hearing aid sound to be made on the basis of the user's hearing.
     Boesen (US PAT. 10,887,679) discloses that An earpiece is configured for providing audiometric testing. The earpiece includes an earpiece housing, an intelligent control system disposed within the earpiece housing, at least one transducer operatively connected to the intelligent control, and at least one speaker operatively connected to the intelligent control. The earpiece is configured to perform audiometric testing of a user by reproducing sounds at the at least one transducer and receiving user feedback regarding the sounds to provide audiometric test data. 

    Iseberb et. al. (US 2006/0204014) discloses that a hearing test device (1) comprises signal generation circuitry for generating audio frequency signals for transmission via a test probe (7) into an ear canal of a test subject, receiver circuitry for processing response signals received from the ear canal of the test subject, at least one processor for determining, using at least the response signals, and user feedback circuitry comprising a visual display and connected to the processor to aid a user in proper probe placement, such that at least one pre-test condition of the test probe is satisfied.
         Goldstein et al. (US 2007/0270988) discloses that   a method of generating a Personalized Audio Content (PAC) comprising: selecting Audio Content (AC) to personalize; selecting an Earprint; and generating a PAC using the Earprint to modify the AC, where an Earprint can include at least one of: a Head Related Transfer Function (HRTF); an Inverse-Ear Canal Transfer Function (ECTF); an Inverse Hearing Sensitivity Transfer Function (HSTF); an Instrument Related Transfer Function (IRTF); a Developer Selected Transfer Function (DSTF); and Timbre preference information.
   
6.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 06-01-2022